Mahoning App. No. 03 MA 19, 2004-Ohio-7062. This cause is pending before the court as an appeal from the Court of Appeals for Mahoning County. It appearing to the court that appellant is without counsel,
IT IS ORDERED that the court of appeals shall appoint counsel for appellant pursuant to S.Ct.Prac.R. 111(7).
IT IS FURTHER ORDERED by the court that a copy of this entry be sent to the court of appeals by the Clerk of this court and that appointed counsel shall file a copy of the court of appeals’ entry of appointment with the Clerk of this court.